DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 15 recite “a sprinkler”, “a sprinkler….having a plurality of openings” and “a sprinkler” respectively.  The term “sprinkler” in the claims is used by the claim to mean “an air divider mechanism (see ASP in FIG. 7),” while the accepted meaning is “a piece of equipment for putting water onto fires in a lot of small drops to put them out; a device with a lot of small holes that you put on the end of a hose in order to water plants, grass, etc.” according to the Cambridge dictionary and “a device that is used to spray water on plants or soil; a device in a building that sprays water if there is a fire” according to the Britannica Dictionary. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Thus, the term is indefinite because the specification does not clearly redefine the term.
Claim 12 recites “a plurality of fins” in line 2.  It is unclear if this is meant to be an additional plurality of fins than those in claim 8 from which claim 12 depends or if this is meant to refer back to the plurality of fins in claim 8.  For the purpose of the application of prior art, this limitation has been interpreted as referencing the plurality of fins in claim 8.  It is suggested that this language be amended to --the plurality of fins--.
Claim 14 recites “wherein cold air exits the body through the central opening into ambient air without the cap” and it is unclear what is meant by this limitation as claim 14 is to a cap and therefore reciting a function of the cap without the cap does not make sense.  For the purpose of the purpose of the application of prior art this limitation has been interpreted as --wherein cold air exits the body through the central opening into ambient air-- and it is suggested that the claim be amended in this manner.
All claims indicated as rejected and not specifically addressed above are necessarily rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 3,908,655 to Lund (Lund).
Regarding claim 1, Lund teaches a cap (12) for cooling the scalp to prevent alopecia from chemotherapy (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), comprising a cylindrical body (Fig. 1) having a duct (14) disposed in a top portion of the body operably connected to a cold air source (10) for providing cold air t the body and a central opening (open end 20) disposed in a bottom portion of the body (Fig. 1) configured to receive a patient’s head (Col. 2, lines 32-33), a sprinkler (16) connected in communication with the duct for evenly dispersing cold air into the body, wherein the sprinkler is disposed in the top portion of the body (Figs. 1-2), and a plurality of fins (22) interspaced within the body between the top portion and the bottom portion (Fig. 2), wherein each fin extends inwardly toward the duct and the central opening (Fig. 2), wherein the sprinkler and the plurality of fins transform cold air flow from the duct into turbulent cold air flow within the body for evenly cooling the patient’s head (Col. 2, lines 46-50; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).
Regarding claim 2, Lund teaches the cooling cap of claim 1 as well as wherein the sprinkler includes one or more openings (Fig. 2 where the fins 22 extend into 16) corresponding with interspacing of the plurality of fins (Fig. 2).
Regarding claim 5, Lund teaches the cooling cap of claim 1 as well as wherein the plurality of fins are perpendicular to an inner wall of the body (Fig. 2).
Regarding claim 14, Lund teaches a cooling cap (12) ) for cooling the scalp to prevent alopecia from chemotherapy (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), comprising a cylindrical body (Fig. 1) having a top portion and opposite bottom portion (Fig. 1) configured to be worn on a patient’s head (Col. 2, lines 32-33), a duct (14) disposed on the top portion of the body, the duct configured for providing cold air to the body of the cap, a central opening (open end 20) disposed in the bottom portion of the body, the central opening being configured to receive the patient’s head (Col. 2, lines 32-33), and a plurality of fins (22) interspaced within the body between the top portion and the bottom portion, wherein each fin is generally perpendicular with an inner wall of the body and extend inwardly toward the duct and the central opening (Fig. 2), wherein cold air exits the body through the central opening into ambient air (Fig. 1).
Regarding claim 15, Lund teaches the cooling cap of claim 14 as well as a sprinkler (16) disposed in the top portion of the body (Figs. 1 and 2), the sprinkler being operably connected in communication with the duct for evenly dispersing cold air into the body (Col. 2, lines 46-50; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).
Regarding claim 16, Lund teaches the cooling cap of claim 14 as well as a plurality of openings disposed in the top portion of the body downstream of the duct (Fig. 2 where the fins 22 extend into 16), each of the openings corresponding with interspacing between each of the plurality of fins (Fig. 2).
Regarding claim 20, Lund teaches the cooling cap of claim 15 as well a wherein the duct extends from the sprinkler (Fig. 1) outward from an outer wall of the cap whereby a discharge side of the duct is connected in operable communication with the upper portion of the body of the cap (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund.
Regarding claims 3 and 17, Lund teaches the cooling cap of claims 1 and 14 as well as another embodiment where the inner side of the inner wall has a curved lining (44) of porous foam material so that the cold air is prevented from flowing directly onto the top of the head (Col. 3, lines 14-17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the porous foam lining of the other embodiment of Lund to prevent the cold air from flowing directly onto the top of the head thus preventing discomfort to the user as taught by Lund (Col. 3, lines 14-17 and 24-27).
Claim(s) 4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of US 4,888,958 to Ella (Ella).
Regarding claim 4, Lund teaches the cooling cap of claim 1, but not wherein the cold air source comprises a cooling unit with a compressor and evaporator.  Ella teaches an analogous cooling apparatus (title) including a self-contained cooling unit (16) for generating a flow of cool air and a flexible conduit connected to the cooling unit for routing the flow of cool air from the cooling unit (abstract).  The cooling unit (16) includes a compressor (46) and an evaporator (44) to produce a flow of cool air at the outlet (32B) of the housing compartment (32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a cooling unit as taught by Ella as an obvious matter of engineering design choice.  This is true as one having ordinary skill in the art before the effective filing date of the claimed invention would have been reasonably apprised of the configuration of Ella as an known air cooling configuration.
Regarding claim 7, Lund teaches a system (Fig. 1) for cooling the scalp to prevent alopecia from chemotherapy (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), comprising a cooling unit (10), the cooling unit having a discharge for providing cold air (Fig. 1), a hose (13) having an input end operatively connected to the discharge (Fig. 1) and an opposite discharge end (Fig. 1), wherein the hose carries cold air from the cooling unit, through the input end and to the discharge end (Fig. 1), a cooling cap (12) having a cylindrical body (Fig. 1), a duct (14) disposed in a top portion of the cap (Fig. 1), the duct being operably connected to the discharge end of the hose for introducing cold air from the coupling unit into the cap (Fig. 1), a central opening (open end 20) disposed in a bottom portion of the cap (Figs. 1-2), the central opening being configured to receive a patient’s head (Col. 2, lines 32-33), a sprinkler (16) connected in communication with the duct (Figs. 1-2), and the sprinkler having a plurality of openings (Fig. 2 where the fins 22 extend into 16) facing an inner wall of the cap for evenly dispersing cold air into the cap (Col. 2, lines 46-50; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).  Lund additionally teaches another embodiment where the inner side of the inner wall has a curved lining (44) of porous foam material so that the cold air is prevented from flowing directly onto the top of the head (Col. 3, lines 14-17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the porous foam lining of the other embodiment of Lund to prevent the cold air from flowing directly onto the top of the head thus preventing discomfort to the user as taught by Lund (Col. 3, lines 14-17 and 24-27).
Regarding claim 8, the combination teaches the system of claim 7 as well as Lund teaching a plurality of fins (22) interspaced within the cap between the top portion and the bottom portion (Fig. 2).
Regarding claim 9, the combination teaches the system of claim 9 as well as Lund teaching wherein the plurality of fins extend inwardly toward the duct and the central opening (Fig. 2).
Regarding claim 10, the combination teaches the system of claim 7 as well as Lund teaching wherein the sprinkler is disposed in the top portion of the cap (Figs. 1-2).
Regarding claim 11, the combination teaches the system of claim 7 as well as Lund teaching wherein the sprinkler and a plurality of fins within the cap transform cold air flow from the duct into turbulent cold air flow within the cap for evenly cooling the patient’s head (Col. 2, lines 46-50; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).
Regarding claim 12, the combination teaches the system of claim 8 as well as Lund teaching wherein the plurality of openings in the sprinkler correspond with the interspacing of the plurality of fins (Fig. 2).
Claim(s) 6, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of US 3,273,162 to Andrews III (Andrews).
Regarding claims 6, 13 and 18, Lund teaches cooling cap of claim 1, the system of claim 7 and the cooling cap of claim 14, but not a plurality of reinforcement ribs interdisposed about the bottom portion of the body between the plurality of fins.  Andrews teaches a hard hat with reinforcing ribs (15, 16, 17, 18) that stiffen the wall (12) without substantially increasing the weight of the hat (Col. 1, line 54-Col. 2, line 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the reinforcing ribs of Andrews so as to stiffen the wall without substantially increasing the weight of the hat (Col. 1, line 54-Col. 2, line 1).  
With respect to interdisposing the reinforcing ribs between the plurality of fins, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the reinforcement ribs as desired, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In this instance one would be motivated to place the reinforcing ribs between the plurality of fins as the location of the fins are already reinforced by the fins themselves.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund in view of WO 82/04184 to Jones (Jones).
Regarding claim 19, Lund teaches the cooling cap of claim 14, but not specifically wherein cold air is introduced into the cap at generally between -20oC and -35oC.  Jones teaches that preventing hair loss in patient’s undergoing chemotherapy involves positioning a cap (1) on the patient’s head and circulating a cooling fluid to reduce the patient’s scalp temperature to between 0oC and 5oC for a period of time (abstract).  However, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an air temperature within the claimed range, since it has been held that where the general condition of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794